Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/US2019/021497, filed 3/9/2019, claiming priority to U.S. Provisional Application Ser. No. 62/641,241, filed 3/9/2018.
Election/Restrictions
Claims 1-20 are pending in the application. Applicant's election without traverse of Group I, claims 1-12, in the reply filed on 12/30/2021 is acknowledged. Accordingly, claims 131-20 are withdrawn, as drawn to non-elected inventions.
Also acknowledged is the species election of Compound 24a, below, 

    PNG
    media_image1.png
    93
    303
    media_image1.png
    Greyscale

corresponding to T, U, V, X, Y = C, W = NH, and Z = bond.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 1-6, 8, 11, and 12 are rejected under 35 U.S.C. §112, first paragraph, because the specification fails to comply with the written description requirement with respect to isomers of Formula (I). In encompassing isomers of Formula (I), the claims contain subject matter which 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
 i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose; 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
 iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 
Despite “a strong presumption that an adequate written description of the claimed invention is present when the application is filed,” (In re Wertheim, 541 F.2d 257, 263,191 USPQ 90, 97 (CCPA 1976), nevertheless, even an original claim may lack adequate written description, if an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the present case, with regard to YYY, that “particularity” is absent.
As defined in Hawleys Condensed Chemical Dictionary, at p. 711, an isomer is one of two or more molecules having the same number and kind of atoms but differing in respect to the arrangement or configuration of the atoms.
Thus, isomers of Formula (I) include the following, among hundreds of others:
      
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The specification provides none of the indicia of possession for any of the compounds above. If Applicants intended the claims to recite stereoisomers, the claims should be amended to so recite.
 Allowable Subject Matter
Claims 7, 9, and 10 are objected to as depending from a rejected base claim but are otherwise allowable.
The elected subgenus is allowable over prior art. The genus of Formula (I) is allowable over prior art.
	
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622